Citation Nr: 1044152	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 11, 
2006, for the award of a 10 percent rating for scars, bilateral 
inguinal regions, residual to herniorrhaphy.

2.  Entitlement to an effective date earlier than September 11, 
2006, for the award of a separate 10 percent rating for the 
residuals of bilateral herniorrhaphy, other than scars.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from August 1949 to December 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2007 rating decision in which the RO increased the 
rating for scars, bilateral inguinal regions, secondary to 
herniorrhaphy, to 10 percent, as well as awarded service 
connection and assigned a 10 percent rating for residuals of 
hernioplasty (herniorrhaphy), each effective September 11, 2006 
(the date of the claim for increase).  The Veteran filed a notice 
of disagreement (NOD) in March 2007, and the RO issued a 
statement of the case (SOC) in July 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in August 2007.

In February 2009, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny an earlier effective date (as reflected in an 
August 2010 supplemental SOC (SSOC)) and returned these matters 
to the Board for further consideration.

In October 2010, the Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.   Although notified of each decision, the Veteran did not 
appeal the original, May 1955 award of service connection and an 
initial, noncompensable rating for scars, bilateral inguinal 
regions, secondary to herniorrhaphy; or the March 13, 1995 rating 
decision in which the RO denied the Veteran's claim for an 
increased (compensable) rating for scars, bilateral inguinal 
regions, secondary to herniorrhaphy.  

3.  On September 11, 2006, the RO received the Veteran's claim 
for an increased (compensable) rating for residuals of 
herniorrhaphy; ultimately, in the January 2007 rating decision on 
appeal, the RO increased the rating for scars to 10 percent, and 
assigned a separate 10 percent rating for residuals other than 
scars, each effective September 11, 2006.

4.  Prior to the date of the September 11, 2006 date of the claim 
for increase, there was no pending claim pursuant to which the 
benefits ultimately awarded could have been granted; treatment 
records dated from March 1995 to September 2006 reflect no 
evidence pertaining to any residuals of herniorrhaphy.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than September 11, 
2006, for the award of a 10 percent rating for scars, bilateral 
inguinal regions, residual to herniorrhaphy, is without legal 
merit.  38 U.S.C.A. §§ 5110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

2.  The claim for an effective date earlier than September 11, 
2006, for the award of a separate 10 percent rating for residuals 
of bilateral herniorrhaphy, other than scars, is without legal 
merit.  38 U.S.C.A. §§ 5110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In this appeal, in the July 2007 SOC, the RO included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards of increased 
ratings, as well as explained the reasons for the denial of an 
earlier effective date in this case.  Moreover, the Veteran and 
his representative have been afforded opportunity to present 
evidence and argument with respect to the claim herein decided.  
The Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant.  As will be 
explained below, the claims lack legal merit.  As the law, and 
not the facts, is dispositive in this appeal, the duties to 
notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

At the outset, the Board notes that, historically, in a May 1955 
rating decision, the RO granted service connection and assigned a 
0 percent (noncompensable) rating for scars, bilateral inguinal 
regions, secondary to herniorrhaphy, effective November 12, 1954 
(the date of the claim).  Thus, in awarding service connection 
for residuals of bilateral herniorrhaphy, the RO then determined 
that the only residuals that existed at the time were the 
surgical scars, which were evaluated as noncompensable.  
Therefore, although the RO awarded service connection for 
residuals of bilateral herniorrhaphy in the rating decision on 
appeal, effectively, the RO only increased the rating for the 
Veteran's already service-connected residuals of bilateral 
herniorrhaphy by assigning a separate 10 percent rating for 
residuals other than scars.  As such, this appeal fundamentally 
involves the Veteran's request for an earlier effective date in 
connection with a claim for an increased rating.  

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after that 
date; otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

The basic facts in this case are not in dispute.  As indicated, 
by rating decision of  May 1954, the Veteran was awarded service 
connection and assigned an initial noncompensable rating for 
scars, bilateral inguinal regions, secondary to herniorrhaphy, 
effective November 12, 1954.  The Veteran was notified of the 
RO's decision in a June 1955 letter, but did not appeal any 
aspect of that decision.  

In a March 1995 rating decision, the RO, inter alia, denied an 
increased (compensable) rating for scars, bilateral inguinal 
regions, secondary to herniorrhaphy.  The Veteran was notified of 
the decision and of his appellate rights in a letter dated later 
in March 1995, but did not appeal any aspect of the decision.  

These decisions are, thus, final as to the evidence then of 
record, and are not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).  

While the finality of the May 1954 and March 1995 decisions could 
be vitiated by a finding of clear and unmistakable (CUE) in each 
decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates), no such claim has been 
raised here.  A CUE claim requires some degree of specificity not 
only as to what the alleged error is, but-unless it is the kind 
of error that, if true, would constitute CUE on its face-
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  See 
Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As noted, 
however, in this case, the arguments of the Veteran and his 
representative do not actually allege CUE, much less, reflect the 
type of specificity need to sufficiently raise such a claim.  

Here, the Veteran has not contended that there was clear and 
unmistakable error in any prior RO decision.  Instead, he asserts 
that his service-connected residuals of bilateral herniorrhaphy 
have remained at the same level of severity since he was first 
awarded service connection.  As such, he argues that he should 
have been awarded the current ratings for his residuals from 
November 1954.  However, in this case, there is no legal 
authority for the Board to grant the Veteran's request for 
effecting dates extending back to the original award of service 
connection.  As explained above, he did not appeal the original 
May 1954 award of service connection for only scars as residuals, 
nor did he appeal the March 1995 denial of a claim for an 
increased (compensable) rating for those scars.  As such, and in 
the absence of any showing of CUE in the May 1954 rating and 
March 1995 rating decisions, assignment of an effective date 
prior to the date of the most recent March 1995 rating decision 
is legally precluded. t

The record also does not reflect, and the Veteran does not 
allege, that he filed a claim for an increased rating for his 
residuals of bilateral herniorrhaphy between March 28, 1995, when 
the RO issued notice of his previous denial, and September 11, 
2006, when the RO received the Veteran's current claim.  Nor is 
there any medical document dated or received during this period 
that could be construed as an informal, pending claim for 
increase (to include evidence identifying residuals of 
herniorrphaphy other than scars).  Under 38 C.F.R. § 3.157(a), a 
report of examination or hospitalization will be accepted as an 
informal claim for increase or to reopen, if the report relates 
to a disability that may establish entitlement.  However, there 
must first be a prior allowance or disallowance of a claim.  See 
38 C.F.R. § 3.157(b).

Here, while the Veteran has reported that he has been treated by 
VA for residuals of herniorrhaphy, and extensive VA treatment 
records were obtained, none of them show treatment for any 
residuals of herniorrhaphy between the dates of the March 1995 
rating decision denying a claim for increase, and the September 
2006 claim.  As such, there is neither a medical report of 
examination or hospitalization that could constitute an earlier, 
pending claim (as referenced in 38 C.F.R. § 3.157), pursuant to 
which the benefits ultimately awarded could have been granted, 
nor is there any medical evidence establishing the Veteran's 
entitlement to these benefits (specifically, from which it is 
factually ascertainable that an increase in disability had 
occurred during the one-year period prior to the September 11, 
2006 claim, as required 38 C.F.R. § 3.400(o)(2)).  

Thus, notwithstanding the Veteran's assertions, the Board finds 
that, as a matter of law, there simply is no legal basis for 
earlier effective date the Veteran seeks.  Rather, the governing 
legal authority makes clear that, under these circumstances, the 
effective date can be no earlier than that assigned.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board 
emphasizes that the pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.

As, on these facts, no effective date earlier than September 11, 
2006, for the award of 10 percent rating for scars, bilateral 
inguinal regions, residual to herniorrhaphy, or the award of a 
separate 10 percent rating for residuals of bilateral 
herniorrhaphy, other than scars, is assignable, the claims for 
earlier effective dates must be denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An effective date earlier than September 11, 2006, for the award 
of a 10 percent rating for scars, bilateral inguinal regions, 
residual to herniorrhaphy, is denied.

An effective date earlier than September 11, 2006, for the award 
of a separate 10 percent rating for residuals of bilateral 
herniorrhaphy, other than scars, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


